DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication: Request for Reconsideration after Non-Final Action filed on 28 July 2021.
Claim(s) 1-3, 6-10, 13, 14, 16-21, and 23-28 is/are pending and present for examination.  Claim(s) 1 and 8 is/are in independent form.

Response to Amendment
No claims have been presently amended.
Claims 4-5, 11-12, 15, and 22 are presently cancelled.
No claims have been newly added.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 July 2021 and 19 November 2021 are being considered by the examiner.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-3, 6, 8-10, and 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Russinovich et al, USPGPUB No. 2018/0227275, filed on 29 June 2017, claiming priority to 7 February 2017, in view of Falk, USPGPUB No. 2019/0199535, filed on 21 July 2017, claiming priority to 24 August 2016, and published on 27 June 2019, and in further view of Diehl, USPGPUB No. 2018/0115416, filed on 14 March 2017, and published on 26 April 2018.
As per independent claims 1 and 8, Russinovich, in combination with Falk and Diehl, discloses:
A method comprising:

generating a genesis data block comprising genesis block data entries representing respective member entities of a root of trust consortium {See Russinovich, [0058], wherein this reads over “from each of the prospective members of the consortium, the following are received: a plurality of membership lists, and a plurality of authorizations from the plurality of prospective members of the consortium.  In some examples, the authorizations are indications associated with a pre-determined type of protocol code”}, each genesis block data entry  being a data structure comprising:

an identifier of the member entity represented by the genesis block data entry {See Russinovich, [0071], wherein this reads over “In some examples, certain initial approvals require unanimous agreement in order for the network to be established, and other of the approvals may only require agreement among a quorum of prospective members or the initial approval may be determined based on a consensus protocol.  In some examples, if a member wishes a certain initial approval, such as the initial membership list, to require the membership list to be the same for all members, then upon endorsement of the node, the member may include code in the TEE that operates so that node will only join the network if all of the membership lists match”};

a public key of the member entity represented by the genesis block data entry {See Russinovich, [0063], wherein this reads over “Members may authorize participants by submitting to their VN the public transaction key (PTK) of a participant, and VNs may share with the network the list of their provisioned participants”}; and

a digital signature of a member entity other than the member entity represented by the genesis block data entry {See Russinovich, [0126], wherein this reads over “To prevent rollback of the blockchain to a previous state, a signature, authentication code, or a unique identifier of the last addition to the chain can be stored in trusted non-volatile storage accessible only to the VNs.  Similarly, the signature of the last addition to the blockchain may be included in all interactions with members to allow members to detect any attempts to roll back the blockchain to a previous state.”}, wherein the digital signature is applied to the identifier and the public key {See Russinovich, [0118], wherein this reads over “A pair of blockchain public key (BPK) and blockchain private key (BSK) may be used to protect the integrity of the persistent state.  The BPK may be used to verify the block state digests signed by the corresponding BSK.  In some examples, the chain is append-only with any additions to the chain bound to previous portions of the chain using BSK-signed digests.  If the BSK leaks, rogue or colluding members may be able to compromise the integrity of the blockchain, which is why, in some examples, the BSK is generated in and exclusively sealed within TEEs”}; and

obtaining the genesis block data entries from the member entities, wherein obtaining the genesis block data entries comprises initiating a ring signing process where each member entity generates a digital signature for a respective one of the genesis block data entries so that the digital signatures in the genesis data block are each generated by a distinct member entity {See Diehl, [0032], wherein this reads over “the information block 321 of the genesis block 320 holds at least the user ID 322. The user ID 322 may be anonymous, as the RBC 210 may be public. The User ID 322 is not confidential. The genesis block 320 also includes a hash 324 of its information block 321. The subsequent block (e.g., Block 1 (310)) also includes a hash 318 of the current block and a hash 319 of the preceding block.”; [0033], wherein this reads over “The information block (e.g., 311 for Block 1) of the subsequent blocks (Block 1 (310), . . . , Block n (330)) includes at least the content identifier (ID) (e.g., 312 for Block 1), the usage rights (e.g., 314 for Block 1), and the digital signature (e.g., 316 for Block 1)”; and [0035], wherein this reads over “In another implementation, there is a global RBC that holds the usage rights of all users of a given ecosystem. In that case, the block information would also contain the user ID 322, and the genesis block 320 would be different (not dedicated to a specific user ID).”; and [0036], wherein this reads over “For the genesis block, the signature is an RSA 2048 of the field user ID (e.g., 322). The hash (e.g., 318, 314) of a block encompasses the information block 311 and the hash of the previous block (e.g., 319). The hash 324 of the genesis block 320 encompasses only the information block 321”};

generating a genesis block of a block chain associated with the root of trust consortium, wherein generating the genesis block comprises digitally signing the genesis data block {See Russinovich, [0116], wherein this reads over “The transaction submitted by the participant may be encrypted with the BMK and forwarded to the VN acting as a master based on the consensus protocol.”}; and

providing the block chain comprising the genesis block for use, by one or more end entities, as a root of trust in a cryptography system {See Russinovich, [0062], wherein this reads over “a blockchain master key (BMK) may be generated from each of the private keys”},

wherein using the block chain as a root of trust comprises issuing and validating a digital certificate based on the block chain {See Falk, [0028], wherein this reads over “an extension that a blockchain-based processing of the proof of authorization request has been carried out is added as information to a digital certificate issued by the certification entity or security token or to an issued revocation of a digital certificate or security token” and “a flag is added that the certificate has been issued in a blockchain-based manner” and “Therefore, an issued certificate can be verified to determine which blockchain transactions have led to the issuing of the certificate.  A trust status of the certificate can advantageously be estimated or adjusted by tags” and “The process for applying for and issuing a certificate can therefore be traced and verified by third parties.”}.

	Russinovich is directed to the invention of establishing a consortium blockchain network.  Russinovich fails to expressly disclose the claimed features of “wherein using the block chain as a root of trust comprises issuing and validating a digital certificate based on the block chain.”  Falk is directed to the invention of secure processing of an authorization verification request.  Specifically, Falk discloses that “an extension that a blockchain-based processing of the proof of authorization request has been carried out is added as information to a digital certificate issued by the certification entity or security token or to an issued revocation of a digital certificate or security token” and “a flag is added that the certificate has been issued in a blockchain-based manner.”  See Falk, [0028].  Additionally, Falk discloses that “[t]herefore, an issued certificate can be verified to determine which blockchain transactions have led to the issuing of the certificate.” Id.  That is, Falk discloses a method for issuing a certificate based upon a blockchain (i.e. issuing a digital certificated based on the block chain).  Furthermore, Falk discloses that “[t]he process for applying for and issuing a certificate can therefore be traced and verified by third parties.”  Id.  That is, Falk discloses that certificates may be verified by third parties (i.e. validating a digital certificate).  Accordingly, wherein Falk discloses a method for issuing and verifying a certificate based upon a block chain, it would have been obvious to one of ordinary skill in the art to improve the consortium blockchain system of Russinovich with that of Falk for the predictable result of issuing and verifying a certificate (as disclosed by Falk) based upon the block chain of Russinovich. 
	The combination of Russinovich and Falk fails to disclose the claimed feature of “obtaining the genesis block data entries from the member entities, wherein obtaining the genesis block data entries comprises initiating a ring signing process where each member entity generates a digital signature for a respective one of the genesis block data entries so that the digital signatures in the genesis data block are each generated by a distinct member entity.”  

Accordingly, wherein Diehl discloses a system wherein a hash of the genesis block may be created, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Russinovich and Falk with that of Diehl for the predictable result of a system wherein the blockchain of Russinovich may further contain genesis block entries, and said genesis block may further comprise a hash signature of a specific user.
As per dependent claims 2 and 9, Russinovich, in combination with Falk and Diehl, discloses:

The method of claim 1, wherein digitally signing the genesis data block comprises:

generating a digital signature of a manager of the root of trust consortium {See Russinovich, [0062], wherein this reads over “a blockchain master key (BMK) may be generated from each of the private keys”}; and

appending the digital signature of the manager to the genesis data block {See Russinovich, [0118], wherein this reads over “A pair of blockchain public key (BPK) and blockchain private key (BSK) may be used to protect the integrity of the persistent state.  The BPK may be used to verify the block state digests signed by the corresponding BSK.  In some examples, the chain is append-only with any additions to the chain bound to previous portions of the chain using BSK-signed digests.  If the BSK leaks, rogue or colluding members may be able to compromise the integrity of the blockchain, which is why, in some examples, the BSK is generated in and exclusively sealed within TEEs”}.

As per dependent claims 3 and 10, Russinovich, in combination with Falk and Diehl, discloses:

The method of claim 2, further comprising:

sending the genesis data block to a subset of the member entities {See Russinovich, [0072], wherein this reads over “A member may deploy a version of the blockchain protocol implementation that they trust to a Trusted Execution Environment (TEE), and once the blockchain code attests to the fact that it is code that the member trusts and that it's executing in a TEE also trusted by the member, the member endorses the VN by provisioning it with their public and private blockchain keys (PBK and KBK, respectively).  In some examples, the owner of a VN is considered its endorser, and the endorser can update the membership list the VN trusts by submitting the public blockchain signing keys of the members.”};

receiving digital signatures from the subset of the member entities, wherein each of the digital signatures is generated by a respective one of the member entities based on the genesis data block {See Russinovich, [0072], wherein this reads over “A member may deploy a version of the blockchain protocol implementation that they trust to a Trusted Execution Environment (TEE), and once the blockchain code attests to the fact that it is code that the member trusts and that it's executing in a TEE also trusted by the member, the member endorses the VN by provisioning it with their public and private blockchain keys (PBK and KBK, respectively).  In some examples, the owner of a VN is considered its endorser, and the endorser can update the membership list the VN trusts by submitting the public blockchain signing keys of the members.”}; and

wherein generating the genesis block comprises combining the received digital signatures, the digital signature of the manager and the genesis data block {See Russinovich, [0072], wherein this reads over “A member may deploy a version of the blockchain protocol implementation that they trust to a Trusted Execution Environment (TEE), and once the blockchain code attests to the fact that it is code that the member trusts and that it's executing in a TEE also trusted by the member, the member endorses the VN by provisioning it with their public and private blockchain keys (PBK and KBK, respectively).  In some examples, the owner of a VN is considered its endorser, and the endorser can update the membership list the VN trusts by submitting the public blockchain signing keys of the members.”}.

As per dependent claims 6 and 13, Russinovich, in combination with Falk and Diehl, discloses:

The method of claim 1, further comprising validating the genesis block data entries before providing the genesis block for use as a root of trust {See Russinovich, [0126], wherein this reads over “To prevent rollback of the blockchain to a previous state, a signature, authentication code, or a unique identifier of the last addition to the chain can be stored in trusted non-volatile storage accessible only to the VNs.  Similarly, the signature of the last addition to the blockchain may be included in all interactions with members to allow members to detect any attempts to roll back the blockchain to a previous state.  In some examples, members roll over KBKs upon membership changes to protect against bugs in old code versions.”}.

Claims 7, 14, 18-21, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russinovich, in view of Falk and Diehl, and in further view of Harpur et al, USPGPUB No. 2019/0207781, filed on 3 January 2018, and published on 4 July 2019.
As per dependent claims 7 and 14, Russinovich, in combination with Falk, Diehl, and Harpur, discloses:
The method of claim 1, further comprising:

obtaining a hash of an existing block of the block chain {See Harpur, [0029], wherein this reads over “FIG. 3A is an example of updating a digital communication session (DCS) topic blockchain 22 to include new data block 26. Each data block in the DCS topic blockchain 22 includes a header section 28 and a transaction section 30. Each header section 28 includes data block identifying information (e.g., a hash, nonce, etc.). When a data block is added to the DCS topic blockchain 22, the header section 28 further includes identifying information of a previous data block in DCS topic blockchain 22 (e.g., the new data block hash includes the hash of the previous data block) thus linking a new data block to a previous data block.”};

generating a new data block comprising a new data entry, the new data entry identifying an action by one or more member entities of the root of trust consortium {See Harpur, [0032], wherein this reads over “As discussed with reference to FIGS. 2A-2B, new data block 26 is generated regarding DCS 14 and DCS summarization 20. To generate new data block 26, computing device 1 generates new data block 26's header section 28 to include identifying information (e.g., a hash, nonce, etc.) and generates new data block 26's transaction section 30 to include information regarding DCS summarization 20”};

generating a new block of the block chain for the root of trust consortium, wherein generating the new block comprises digitally signing a combination of the new data block and the hash of the existing block {See Harpur, [0051], wherein this reads over “When a desired number of participants operating the at least some of the plurality of computing devices have validated the modified summarization, computing device 1 generates a different data block regarding the digital communication session 14 and the modified summarization (at step 54)”}, wherein generating the new block comprises digitally signing a combination of the data block and the hash of the existing block {See Russinovich, [0072], wherein this reads over “A member may deploy a version of the blockchain protocol implementation that they trust to a Trusted Execution Environment (TEE), and once the blockchain code attests to the fact that it is code that the member trusts and that it's executing in a TEE also trusted by the member, the member endorses the VN by provisioning it with their public and private blockchain keys (PBK and KBK, respectively).  In some examples, the owner of a VN is considered its endorser, and the endorser can update the membership list the VN trusts by submitting the public blockchain signing keys of the members.”}; and

providing the new block to update the block chain for use, by the one or more end entities, as the root of trust in the cryptography system {See Harpur, [0055], wherein this reads over “Computing device 1 determines participant consensus on the proposed summarization (at step 68). If consensus is achieved, the blockchain is updated and made visible to all authorized parties (at step 70)”}.

	Russinovich is directed to the invention of establishing a consortium blockchain network.  The combination of Russinovich, Falk, and Diehl fails to expressly disclose the claimed features of “obtaining a hash of an existing block of the chain,” “generating a new data block comprising a new data entry, the new data entry identifying an action by one or more member entities of the root of trust consortium,” “generating a new block of the chain for the root of trust consortium, wherein generating the new block comprises digitally signing a combination of the new data block and the hash of the existing block,” and “providing the new block for use, by one or more end entities, as the root of trust in the cryptography system.”  Harpur is directed to the invention of socially enabled consensus blockchain summarization.  Wherein Harpur allows for the validation of data blocks via a blockchain, it would have been obvious to one of ordinary skill in the art to improve the prior art of Russinovich and Falk with that of Harpur for the predictable result of a system wherein the consortium blockchain network may be improved to include the validation features of Harpur as provided above.
As per dependent claims 18 and 25, Russinovich, in combination with Falk, Diehl, and Harpur, discloses:
The method of claim 7, wherein the new data block comprises multiple data entries identifying multiple actions by one or more of the member entities {See Harpur, [0032], wherein this reads over “As discussed with reference to FIGS. 2A-2B, new data block 26 is generated regarding DCS 14 and DCS summarization 20. To generate new data block 26, computing device 1 generates new data block 26's header section 28 to include identifying information (e.g., a hash, nonce, etc.) and generates new data block 26's transaction section 30 to include information regarding DCS summarization 20”}.

As per dependent claims 19 and 26, Russinovich, in combination with Falk, Diehl, and Harpur, discloses:
The method of claim 7, wherein the action comprises at least one of:

adding a new member to the root of trust consortium;

removing a member from the root of trust consortium;

updating a public key of a member of the root of trust consortium;

revoking a public key of a member of the root of trust consortium;

replacing a public key of a member of the root of trust consortium;

adding an additional public key of a member of the root of trust consortium;

canceling a public key of a member of the root of trust consortium;

timestamping a valid state of the block chain;

recording a summary of all currently valid identity information {See Harpur, [0032], wherein this reads over “As discussed with reference to FIGS. 2A-2B, new data block 26 is generated regarding DCS 14 and DCS summarization 20. To generate new data block 26, computing device 1 generates new data block 26's header section 28 to include identifying information (e.g., a hash, nonce, etc.) and generates new data block 26's transaction section 30 to include information regarding DCS summarization 20”};

freezing the block chain; or

unfreezing the block chain.

As per dependent claims 20 and 27, Russinovich, in combination with Falk, Diehl, and Harpur, discloses:
The method of claim 7, wherein digitally signing the combination of the new data block and the hash of the existing block comprises:

a generating a digital signature of a manager of the root of trust consortium {See Russinovich, [0062], wherein this reads over “a blockchain master key (BMK) may be generated from each of the private keys”}; and

appending the digital signature of the manager to the new data block {See Russinovich, [0118], wherein this reads over “A pair of blockchain public key (BPK) and blockchain private key (BSK) may be used to protect the integrity of the persistent state.  The BPK may be used to verify the block state digests signed by the corresponding BSK.  In some examples, the chain is append-only with any additions to the chain bound to previous portions of the chain using BSK-signed digests.  If the BSK leaks, rogue or colluding members may be able to compromise the integrity of the blockchain, which is why, in some examples, the BSK is generated in and exclusively sealed within TEEs”}.

As per dependent claims 21 and 28, Russinovich, in combination with Falk, Diehl, and Harpur, discloses:
The method of claim 20, further comprising:

sending the new data block to a subset of the member entities {See Russinovich, [0072], wherein this reads over “A member may deploy a version of the blockchain protocol implementation that they trust to a Trusted Execution Environment (TEE), and once the blockchain code attests to the fact that it is code that the member trusts and that it's executing in a TEE also trusted by the member, the member endorses the VN by provisioning it with their public and private blockchain keys (PBK and KBK, respectively).  In some examples, the owner of a VN is considered its endorser, and the endorser can update the membership list the VN trusts by submitting the public blockchain signing keys of the members.”};

receiving digital signatures from the subset of the member entities, wherein each of the digital signatures is generated by a respective one of the member entities based on the data block {See Russinovich, [0072], wherein this reads over “A member may deploy a version of the blockchain protocol implementation that they trust to a Trusted Execution Environment (TEE), and once the blockchain code attests to the fact that it is code that the member trusts and that it's executing in a TEE also trusted by the member, the member endorses the VN by provisioning it with their public and private blockchain keys (PBK and KBK, respectively).  In some examples, the owner of a VN is considered its endorser, and the endorser can update the membership list the VN trusts by submitting the public blockchain signing keys of the members.”}; and

wherein generating the new block comprises combining the received digital signatures, the digital signature of the manager and the data block {See Russinovich, [0072], wherein this reads over “A member may deploy a version of the blockchain protocol implementation that they trust to a Trusted Execution Environment (TEE), and once the blockchain code attests to the fact that it is code that the member trusts and that it's executing in a TEE also trusted by the member, the member endorses the VN by provisioning it with their public and private blockchain keys (PBK and KBK, respectively).  In some examples, the owner of a VN is considered its endorser, and the endorser can update the membership list the VN trusts by submitting the public blockchain signing keys of the members.”}.

Claims 16, 17, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russinovich, in combination with Falk, Diehl, and Harpur, and in further view of Ford et al, U.S. Patent No. 9,882,918, filed on 29 September 2017, and issued on 30 January 2018.
As per dependent claims 16 and 23, Russinovich, in combination with Falk, Diehl, Harpur, and Ford, discloses:
The method of claim 7, wherein the new data entry comprises an identifier of an action type, an identity of a member entity, a public key of the member entity, and a digital signature {See Ford, column 12, lines 25-41, wherein this reads over “each user behavior block 502 may include either or both data and metadata, such as a block reference identifier (ID) 504, a hash value of the prior user behavior block's header 506 information, the public key of the recipient 508 of the user behavior blockchain 408 transaction, and the digital signature of the originator 510 of the user behavior blockchain 408 transaction”}.

	Russinovich fails to expressly disclose the claimed features of “wherein the data entry comprises an identifier of an action type, an identity of a member entity, a public key of the member entity, and a 
As per dependent claims 17 and 24, Russinovich, in combination with Falk, Diehl, Harpur, and Ford, discloses:
The method of claim 16, further comprising validating the digital signature in the new data entry before providing the new block for use as a root of trust {See Mercuri, [0099], wherein this reads over “The blockchain object 108 may validate the digital asset has not tampered, establish a chain of custody and proof against tampering.”}.


Response to Arguments
Applicant's arguments filed 28 July 2021 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. 103
Applicant asserts the argument that the cited prior art fails to disclose the claimed feature of “initiating a ring signing process where each member entity generates a digital signature for a respective one of the genesis block data entries so that the digital signatures in the genesis data block are each generated by a distinct member entity.”  See Response, page 9.  The Examiner respectfully disagrees.
Specifically, Applicant relies upon portions of paragraph [0054] of the Specification which discloses that “each member generates a digital signature for one of the genesis block data entries” and “[t]he manager entity can then validate the digital signatures in each of the genesis block data entries 302A, 302B, 302C before providing the genesis block for use as a root of trust.”  See Response, page 9.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  That is, the instant claims recite “initiating a ring signing process where each member entity generates a digital signature for a respective one of the genesis block data entries so that the digital signatures in the genesis data block are each generated by a distinct member entity.”  The claims then, immediately thereafter, recite “generating a genesis block of a block chain associated with the root trust consortium, wherein generating the genesis block comprises digitally signing the genesis data block.”  Accordingly, the ring signing process is directed to a digital signature for a specific genesis block data entry, the subsequent step of generating a genesis block does not recite a link between and/or a use of the “digital signature” or the “genesis block data entries” with said genesis block. Furthermore, in view of Applicant’s arguments, it would also be unclear as to whether the digital signatures generated for the genesis block data entries would be the same as or different from the signatures generated when “digitally signing the genesis data block.”
Secondly, Applicant asserts that “according to the plain language of claim 1, digital signatures are generated for a genesis block.”  See Response, page 11.  The Examiner respectfully disagrees in that the instant claim recites “a ring signing process where each member entity generates a digital signature for a respective one of the genesis block data entries so that the digital signatures in the genesis data block are each generated by a distinct member entity.”  It is noted that the claims recite “digital signatures in the genesis data block” and “generating a genesis block of a block chain.”  The plain language of the claims would then indicate that the “genesis data block” is separate and different from “a genesis block.”  It is noted that Applicant’s interpretation of the recited claim features would prompt an antecedent basis issue between “genesis data block” and later claimed “a genesis block.”
Accordingly, as best understood by the Examiner, it is noted that Applicant’s interpretation of the claims would not be supported by the plain language claim construction within the instant claims.  As 
Thirdly, Applicant asserts the argument that “[t]he rejection is self-contradictory, and the conclusion of obviousness relies on illogical conclusory statements that are not supported by the cited references.”  See Response, page 12.  The Examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant asserts that “the Diehl reference has not been found to describe any type of process that can be used to generate a genesis block of a block chain that can be used as a root of trust in a cryptography system.”  See Response, page 14.  The Examiner notes that the alleged contribution from Diehl would not duplicate what is already provided by the alleged combination of Russinovich and Falk because Diehl is not placing a signature of a specific user in the “genesis block,” but rather the “genesis data block.”  Again, it is noted that the instant claims recite “generating a genesis data block” and “generating a genesis block of a block chain” which are separate and different from each other.  Wherein the prior art of Diehl was applied with regards to the digital signature for genesis block data entries within a genesis data block, the prior art of Diehl would not duplicate the teachings of Russinovich and Falk which were applied to “generating a genesis block of a block chain.”
Lastly, Applicant asserts the argument that “the Russinovich reference does not explicitly refer to a “genesis data block” or “genesis data block entries.”  See Response, page 15.  It is noted that the broadest reasonable interpretation was applied to the aforementioned features of “a genesis data block” and “genesis data block entries.”  While it is noted that a “genesis block” is a term of art directed to the first block of a cryptocurrency, it is noted that a “genesis data block” and “genesis data block entries” do not carry the same weight as a “genesis block.”  Furthermore, it is noted that as the instant claim separately claims “a genesis block,” the aforementioned “genesis data block” and “genesis data block 
For the aforementioned reasons above, the claim rejections under 35 U.S.C. 103 are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horvath, USPGPUB No. 2019/0205547	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/
November 23, 2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152